         Case 1:20-cv-03690-ER Document 3 Filed 08/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STANLEY SOFFERMAN,
                              Plaintiﬀ,

                – against –

ASSERTIO THERAPEUTICS, INC.,
JAMES P. FOGARTY, WILLIAM T.                                    ORDER
MCKEE, KAREN A. DAWES,                                     20 Civ. 3690 (ER)
HEATHER L. MASON, DAVID E.
WHEADON, ARTHUR J. HIGGINS,
JAMES L. TYREE, PETER D.
STAPLE, and JAMES J. GALEOTA,
JR.,
                              Defendants.


RAMOS, D.J.:

         Soﬀerman ﬁled this action on May 12, 2020. Doc. 1. Over 90 days later, he has

yet to ﬁle proof of service with the Court or even request a summons. Accordingly,

Soﬀerman is ordered to serve the defendants by August 19, 2020, or show good cause for

why service has not yet been completed. Failure to do so will result in this matter’s

dismissal. Fed. R. Civ. P. 4(m).


It is SO ORDERED.


Dated:    August 12, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
